Citation Nr: 0519234	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-35 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a headache 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1953 to 
September 1956, and he had had 10 months of prior active 
service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

 
FINDINGS OF FACT

1.  The veteran's current eye disabilities are not a result 
of a disease or injury incurred in active service.

2.  The veteran's current headache disability is not a result 
of a disease or injury incurred in active service.


CONCLUSIONS OF LAW

1.  An eye disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  A headache disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in July 2002 apprised the 
appellant of the information and evidence necessary to 
substantiate his claims.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The July 2002 VCAA notice letter was 
sent to the veteran prior to the August 2002 rating decision.  
Because the VCAA notice was provided to the appellant prior 
to the initial AOJ adjudication denying the claims, the 
timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been obtained.  The Board notes that the 
veteran's VA treatment records have also been obtained and 
that the veteran has been provided VA medical examinations.  
Private medical records have also been obtained.  
Furthermore, the veteran has submitted statements from his 
optometrist and he has submitted a fact sheet about macular 
pucker from the American Academy of Ophthalmology.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  There is no indication that there exists any 
additional evidence which has a bearing on the veteran's 
claims which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

History 

The veteran's service medical records reveal that he was in 
an automobile accident in September 1955 which resulted in 
compound comminuted fracture of the mandible.  The veteran 
was unconscious immediately following the accident.  The 
veteran complained of fairly continuous headaches and 
numbness on the right temporal area.  Neurological 
consultation was obtained and it was thought that the 
symptoms were fairly typical of post concussion syndrome and 
that they would gradually disappear.  An eye examiner did not 
believe that the veteran's headaches were due to an ocular 
etiology.  The veteran's sick call treatment records, dated 
from January 1954 to July 1958 do not show complaints or 
treatment for headaches or for an eye disability.  

Vision on entrance to service was noted to be 20/200 in both 
eyes, corrected to 20/20 in both eyes.  The September 1956 
and September 1962 examination reports also revealed 20/200 
vision in both eyes, corrected to 20/20 in both eyes.  On 
discharge examination in September 1962, no headache or eye 
disabilities were noted.

On VA examination in July 2002, the veteran complained of 
major headaches beginning in 1955.  The examiner noted that 
the veteran's visual problems were longstanding and due to 
correctable myopia.  He further noted that the headaches in 
service were only at the time of the motor vehicle accident, 
and that there were no reports, descriptions, or treatments 
for headaches otherwise in the service medical record.  The 
examiner also noted that the neurologist during service felt 
that the veteran's post concussion headaches would disappear.  
The diagnosis was no evidence of complaint or treatment for 
major, severe, continuous headache in the service medical 
record.

The veteran submitted a September 2002 letter from his 
optometrist.  The optometrist noted that the veteran had 
experienced a large change in his refractive error after his 
auto accident in September 1955.  The optometrist believed 
that the large change in the veteran's astigmatism correction 
resulted from the altered lid pressure on his cornea and the 
change in his orbital structure due to facial fractures 
caused by the accident.  He went on to state that the 
prescription change was so great, that with his new glasses 
everything seemed distorted until his brain could interpret 
the change and make adjustment.  In August 2003, the 
optometrist stated that the veteran's current diagnoses were 
vitreous floaters, vitreous detachment, mild amblyopia, 
myopia, astigmatism, and presbyopia.  

On VA eye examination in July 2003, the veteran had corrected 
vision of 20/25 in both eyes.  The diagnoses were posterior 
vitreous detachment of the left eye, and dermatochalasis of 
both eyes, likely causing superior field constriction on 
Humphrey visual field.  In an October 2003 addendum, the 
examiner opined that the veteran's eye disabilities described 
in the July 2003 examination report were likely due to the 
veteran's age, and were not related to the veteran's in 
service injuries.  

The veteran was afforded a VA neurological examination in 
August 2003.  The examiner reviewed the veteran's medical 
history and examined the veteran.  The VA neurologist was of 
the opinion that the chronic headaches that the veteran now 
experiences have no relationship to the headaches which 
followed the motor vehicle accident in military service.  The 
examiner noted that the veteran's post-traumatic headaches 
disappeared to be replaced much later by his current headache 
disability.  The examiner was of the opinion that the 
veteran's current headaches were a result of a non service-
connected cervical disability.

In November 2003, the veteran submitted a fact sheet from the 
American Academy of Ophthalmology.  This fact sheet described 
macular pucker of the eyes.  The veteran underlined the 
section that stated that eye conditions associated with 
macular pucker include severe trauma to the eye (from surgery 
or injury).

Analysis

The veteran currently reports headache and eye disabilities, 
and he attributes them to the trauma of his motor vehicle 
accident in service.  However, as a layperson he is not 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Eyes

The Board has considered the fact sheet from the American 
Academy of Ophthalmology which indicates that eye conditions 
associated with macular pucker include severe trauma to the 
eye (from surgery or injury).  However, this fact sheet does 
not provide any information as to whether the veteran's 
current eye disability is related to service.  

The September 2002 statement from the veteran's optometrist 
seems to indicate that the veteran's eyes were originally 
affected by trauma in service.  However, the optometrist did 
not state that the veteran has any current eye disability as 
a result of service.  Furthermore, the service medical 
records do not reveal that the veteran experienced any eye 
disability as a result of the motor vehicle accident during 
service.  Examinations of the veteran's vision in service 
following the accident showed his vision after the accident 
to be the same as his vision on entrance to service.  Not 
only is there no medical evidence relating any current eye 
disability to service, but there is an October 2003 VA 
medical opinion that the veteran's current eye disabilities 
are unrelated to service.  The Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, service connection for an eye disability is not 
warranted.

Headaches

The service medical records do show that the veteran had 
headaches immediately following the trauma in service.  
However, a neurologist during service predicted that the 
headaches would resolve.  The remainder of the service 
medical records do not indicate that the veteran ever 
experienced headaches again during service.  There is also no 
medical evidence of headaches for many years after discharge 
from service.  The Board further notes that there is no 
medical evidence relating the veteran's current headache 
disability to the head trauma the veteran experienced during 
service, or any other aspect of service.  Finally, the Board 
notes that there is medical evidence, the August 2003 VA 
neurology opinion, that the veteran's current headache 
disability is related to an intervening condition and that it 
is not due to the veteran's service.  The Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  Accordingly, service connection for a headache 
disability is not warranted.


ORDER

Entitlement to service connection for an eye disability is 
denied.

Entitlement to service connection for a headache disability 
is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


